17/018,998
First Named Inventor
Thomas
Title
METHOD AND SYSTEM FOR PREDICTING DAILY LIGHT INTEGRALS FOR CROP GROWING
File Location
17018998 Thomas



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/900,054 09/13/2019 under 35 U.S.C. § 119(e) is acknowledged.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 11/20/2020 is acknowledged and its contents have been considered.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-4, 8 and 18 are generic and will be examined with any one elected Species from following:
Species I: Claim 5 drawn to certain particulars of determining geographic similarities of multiple weather stations and training a neural network for geographic similarities of multiple weather stations, initially classified in G01W1/12 and G06N3/008.
Species II: Claims 6-7 and 14-16 drawn to certain particulars of the calculation of DLI by converting global horizontal irradiances (GHI’s) to photosynthetic photon flux density (PPFD) using satellite measurements, initially classified in B64G1/1021 and B64G2001/1042.
Species III: Claims 9-13 and 19-20 drawn to certain particulars of DLI calculation in greenhouses/controlled environments including supplemental electric lighting, initially classified in A01G9/12 and A01G9/249.
Species IV: Claim 17 drawn to certain particulars of using a Digital All-sky Camera for obtaining images for determining normal and diffuse irradiance values, initially classified in G06T7/00.
This application contains claims directed to the following patentably distinct species identified above. The species are independent or distinct because they each define inventions that may be practiced independently without requiring the particulars of the other identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The generic claims are identified above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Damien Loveland (Reg. No. 75635) (604.781-4825) on March 4, 2021, presenting the restriction and requesting an oral election to the above restriction requirement.  Mr. Loveland was requested to respond by the close of business on Monday, March 8, 2021 with an oral election or the written restriction would be mailed.  The Applicant selected Species III without voicing a traversal by voicemail message on 3/5/2021.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7 and 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Pending Claims
Claims 1-20 were presented for examination.
Claims 1-4, 8-13 and 18-20 have been elected pursuant to the restriction described above and are examined below.  Claims 5-7 and 14-17 are withdrawn.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-4, 8-13 and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself.  These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”].  The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis.  Please see the Detailed Analysis of the Claims, set forth below.  In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-4, 8-13 and 18-20 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-4, 8-13 and 18-20 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 3, 4, 8 and 18 do not recite a practical application of the abstract idea identified in Prong 1.
Claim(s) 2, 9-13 and 19-20 recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 3, 4, 8 and 18 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Claim(s) 2, 9-13 and 19-20 are not considered at this step.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101.  The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).   
The 35 U.S.C. § 101 analysis involves several steps and sub-steps.  Step 1 is detailed in MPEP §2106.03.  Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04.  Step 2B is detailed in MPEP §2106.05.  Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1:  The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-4 and 8-13) and a machine (system/apparatus Claim(s) 18-20).  This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A:  Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04).  If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance.  These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories.  If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application.  The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance.  If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B:  Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.   These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim.  
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself.  The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
Ineligible
1. A method for calculating a daily light integral (DLI) in a geographic location comprising the steps of: determining a value of a parameter of the geographic location; determining, for each of multiple weather stations, a further value for a corresponding parameter of a location of the weather station; calculating a geographic similarity of each of the multiple weather stations to the geographic location using the value and the further values  [Mental Processes1]; weighting DLI values for each of the multiple weather stations using the geographic similarities; calculating DLI values for the geographic location using the weighted DLI values  2]; and displaying the calculated DLI values for the geographic location  [Extra-solution Activity3]  [Post-Solution Activity4]. 
3. The method of claim 1, wherein determining the value of the parameter comprises measuring the parameter  [Extra-solution Activity3]  [Pre-Solution Activity5]. 
4. The method of claim 1, comprising: determining a latitude and longitude of the geographic location; and selecting the multiple weather stations from a group of weather stations, wherein the multiple weather stations are those that are nearest to the geographic location  [Mental Processes1]. 
 wherein the displayed DLI values are monthly average DLI values  [Mathematical Calculations6]. 
18. A system for calculating a daily light integral (DLI) in a geographic location comprising: a display; a processor; and a computer readable memory storing computer readable instructions, which, when executed by the processor cause the processor to  [Apply It7]  [Generic Computer8]: receive a value of a parameter of the geographic location; determine, for each of multiple weather stations, a further value for a corresponding parameter of a location of the weather station; calculate a geographic similarity of each of the multiple weather stations to the geographic location using the value and the further values  [Mental Processes1]; weight DLI values for each of the multiple weather stations using the geographic similarities; calculate DLI values for the geographic location using the weighted DLI values  2]; and output the calculated DLI values for the geographic location on the display  [Extra-solution Activity3]  [Post-Solution Activity4]. 
Eligible
The following claims are found eligible at Step 2A, prong 2, as reciting a practical application.  Those portions of the claims supporting this finding are identified below in regular and underlined font.
2. The method of claim 1, comprising growing, at the geographic location, a crop for which the calculated DLI values are suitable. 
9. The method of claim 1 comprising: specifying one or more parameters of a controlled environment at the geographic location; specifying a virtual irradiance sensor array for the controlled environment; and using the parameters of the controlled environment and a location of the virtual irradiance sensor array when calculating DLI values for the geographic location, wherein the calculated DLI values are for the location corresponding to the virtual irradiance sensor array. 
10. The method of claim 9 comprising: specifying a crop with known DLI requirements; and comparing the calculated DLI values with the known DLI requirements, 
11. The method of claim 10, comprising calculating supplemental electric lighting requirements for the specified crop based on the comparison. 
12. The method of claim 11, comprising growing the crop in the controlled environment while providing the supplemental electric lighting. 
wherein the one or more parameters of the controlled environment include an orientation of the controlled environment and a design parameter of the controlled environment. 
19. The system of claim 18 comprising a controlled environment at the geographic location, wherein the processor is configured to: receive a value of one or more parameters of the controlled environment; specify a virtual irradiance sensor array for the controlled environment; and use the one or more values of the one or more parameters of the controlled environment and a location of the virtual irradiance sensor array when calculating DLI values for the geographic location, wherein the calculated DLI values are for the location corresponding to the virtual irradiance sensor array. 
20. The system of claim 19 comprising: one or more luminaires in the controlled environment; and a controller that controls the luminaires to provide supplemental electric lighting to a crop that is grown in the controlled environment; wherein the supplemental electric lighting added to the calculated DLI values provides suitable photosynthetically active radiation for growth of a crop in the controlled environment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

CLAIM(S) 1, 3, 4, 8 AND 18 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER BONGARTZ ET AL. (U.S. PUB. NO. 2019/0259108; HEREINAFTER "BONGARTZ") IN VIEW OF ALTSHULE (U.S. PUB. NO. 2019/0004210).
INDEPENDENT CLAIMS 1 AND 18.
Regarding Claims 1 and 18, Bongartz teaches A method for calculating a daily light integral (DLI)  (e.g., "In an outdoor farm or in a greenhouse, the plants are typically illuminated by the sunlight, wherein artificial lighting can be a supplementation in terms of the spectral composition or amount of light. The latter can be described by the daily light integral (DLI) describing the number of photosynthetically active photons delivered to a specific area over a 24 hour period", paragraph [0127], lines 1 to 7) in a geographic location  ("Provided it is specified for a greenhouse, a light recipe can also be specified depending on the geographic location and/or the (statistical) weather conditions, and consequently also include the presence of natural daylight", paragraph [2020]) comprising the steps of: determining a value of a parameter of the geographic location (e.g, “natural light”, id.).
While Bongartz teaches: "In a further configuration, it is possible to take account of not only the current spectrum of the second light (i.e., the ambient light) but also a prediction in the light change when creating the first light (i.e., the additional light/light fixture light). For the good growth of the plant, also receiving the necessary daily light integral (DLI) in addition to the correct spectrum over the day is important. To this end, the controlled agricultural system can obtain information about a weather forecast ( data  determining, for each of multiple weather stations, a further value for a corresponding parameter of a location of the weather station; calculating a geographic similarity of each of the multiple weather stations to the geographic location using the value and the further values.  However, Altschule teaches a plurality of weather stations (e.g., paragraph [0074]), from which a plurality are selected based upon a parameter such as elevation ("FIG. 7 shows diagram 700 including another example of a map 702 indicating a subject location 704. In this case, the subject location is within Colorado. A measurement region 706 includes three weather stations, indicated as 708, 710, and 712. Colorado has a wide variety of elevations, as it has plains and mountain ranges. In some embodiments, a geological exclusion zone may be utilized to remove weather stations at higher elevations.  For example, suppose that the subject location 704 is at a 5000-foot elevation (above sea level), and weather station 708 is at 8000 feet above sea level, weather station 710 is at 5300 feet above sea level, and weather station 712 is at 4900 feet above sea level. In such a scenario, wind and temperature data may vary considerably between the subject location and the weather station 708. In such a case, a model that closely matches the weather station 708 may not necessarily be a close match for the other stations. Thus, an exclusion zone can be used to remove weather station 708" (paragraph [0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bongartz with the teaching of Altshule to exclude weather stations (or, conversely, 
Bongartz teaches the weighting of parameters (paragraph [0656]), but does not explicitly extend this well-known data processing techniques to weighting DLI values for each of the multiple weather stations using the geographic similarities; calculating DLI values for the geographic location using the weighted DLI values.  However, Altshule extends the concept to the context of parameters associated with weather stations and teaches  "Other embodiments may use more sophisticated techniques for determining the best model, such as using weighted constants, and factoring in distance from the subject location", paragraph [0084], lines 29 to 32; Fig. 15, step 1552).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bongartz with the teaching of Altshule, with the benefit of reducing error “as a function of distance from the subject location, or filtered out completely if the weather station is deemed to be too far from the subject location", paragraph [0103], lines 14 to 19).
Regarding and displaying the calculated DLI values for the geographic location, Bongartz teaches displaying growth parameters including illumination on a display to a farmer or a customer (e.g., paragraph [0776]). 
In Claim 18, Bongartz teaches a display (e.g., Fig. 101, Display 106G; paragraph [0776]); a processor; and a computer readable memory storing computer readable instructions, which, when executed by the processor cause the processor to (paragraphs [2273]-[2274]).
DEPENDENT CLAIM 3.
Regarding Claim 3, Bongartz teaches wherein determining the value of the parameter comprises measuring the parameter (e.g., "In general, one can strive for a perfectly adapted illumination, in particular regarding the spectral composition of the light. According to the "Adaptive Spectrum", the difference or gap between the ambient light in the farm and an ideal illumination is measured, and the illumination is adapted to "fill up" this gap. The ambient light can for instance be residual daylight, allowing for an overall energy efficient and still customized illumination", (paragraph [0119])). 
DEPENDENT CLAIM 4.
Regarding Claim 4, while Bongartz does not explicitly teach determining a latitude and longitude of the geographic location; and selecting the multiple weather stations from a group of weather stations, wherein the multiple weather stations are those that are nearest to the geographic location, Altshule teaches the exclusion of weather stations within a “geographical exclusion zone” based upon another parameter such as elevation (e.g., paragraph [0080]).  The exclusion zone starts at a radius/nearest location that may be expanded to a maximum radius (e.g., paragraph [0078]) address.  The Geographical locations are tracked by a latitude longitude format in the resultant data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bongartz with the teaching of Altshule, with the benefit of considering data from an appropriate number of stations balanced with locations at an appropriate distance (paragraph [0078]).
DEPENDENT CLAIM 5. [Withdrawn]
DEPENDENT CLAIM 6. [Withdrawn]
DEPENDENT CLAIM 7. [Withdrawn]
DEPENDENT CLAIM 8.
Regarding Claim 8 and wherein the displayed DLI values are monthly average DLI values, Bongartz teaches a prophylactic light treatment method that is automatically triggered monthly based upon illumination durations, dark period and illumination intensities (paragraph [0720]) which are comparable to DLI values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine present these values a monthly averages, as that would have the benefit of simplifying the activation of the monthly prophylactic light treatment.
CLAIM 2 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER BONGARTZ ET AL. (U.S. PUB. NO. 2019/0259108; HEREINAFTER "BONGARTZ") IN VIEW OF ALTSHULE (U.S. PUB. NO. 2019/0004210) AND ADAMSON (U.S. PUB. NO. 2019/0320590).
DEPENDENT CLAIM 2.
Regarding Claim 2, Bongartz teaches growing, at the geographic location, a crop for which the calculated DLI values ("The term daily light integral ( DLI) is used to describe the total quantity of light delivered to a crop over the course of an entire day. The DLI is reported as the number of moles (particles of light) per day. Knowing the quantity of light delivered throughout the day can be a useful measurement for estimating the effect of sunlight on plant growth. Many important plant growth responses, such as biomass accumulation, stem diameter, branching, root growth and flower number are closely correlated to DLI. DLI can be a tool for managing the light .  While Bongartz implies that the crops are suitable for the available DLI, Adamson states the concept more explicitly: "The sensor is calibrated so that when sunlight reaches a certain light (PAR) level, the LED light linearly dims to off. This PAR level is factory or field calibrated to respond to the optimum light level for the crop in question. As an example, the PAR setting might be 200 uMols for lettuce, a low light level plant, and 500 uMols for tomatoes, which require more light", paragraph [0025], lines 1 to 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insure that the invention of Bongartz considers the DLI/available light to grow suitable crops, with the benefit of insuring an acceptable harvest.
CLAIM(S) 9-13 AND 19-20 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER BONGARTZ ET AL. (U.S. PUB. NO. 2019/0259108; HEREINAFTER "BONGARTZ") IN VIEW OF ALTSHULE (U.S. PUB. NO. 2019/0004210), ADAMSON (U.S. PUB. NO. 2019/0320590) AND ASHDOWN ET AL. (U.S. PUB. NO. 2019/0114376; HEREINAFTER "ASHDOWN").
DEPENDENT CLAIMS 9 AND 19.
Regarding Claims 9 and 19, Bongartz teaches specifying one or more parameters of a controlled environment  ("The group of sensors can be able to measure one or more of the following parameters: temperature, humidity, leaf temperature, VPD (vapor pressure deficit), substrate moisture, substrate temperature, EC ( electrical conductivity) and pH-value, velocity, PAR (photosynthetically active radiating). Alternatively or in addition, sensors measuring vibrations, sound but also camera imaging solutions including hyperspectral imaging may be used. The sensor system may also be configured to measure the geometrical layout and texture of an agricultural environment, like a vertical farm or a greenhouse", paragraph [0388], lines 1  at the geographic location (e.g., paragraph [2020]; official notice: a physical object on earth has a geographic location).
Bongartz contemplates the use of virtual environments (e.g., paragraphs [0338], [1574], but does not seem to discuss specifying a virtual irradiance sensor array for the controlled environment.  However, Ashdown teaches the use of sparse and dense array of virtual sensors in a comparable art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine data for the virtual environments (e.g., a light recipe paragraph [2020]) contemplated by Bongartz using as training input provided by an array of virtual sensors associated with a greenhouse location taught by Ashdown ( paragraphs [0011]-[0012]), with the benefit of proving supervised training data to an artificial intelligence (id.) for control or planning purposes (e.g., paragraph [1574]).
Regarding and using the parameters of the controlled environment and a location of the virtual irradiance sensor array when calculating DLI values for the geographic location, wherein the calculated DLI values are for the location corresponding to the virtual irradiance sensor array, Bongartz teaches the importance of DLI values to crop growth (e.g., paragraphs [0882], [0886]), but does not teach using the parameters of the controlled environment and a location of the virtual irradiance sensor array to calculate the DLI.  Ashdown teaches the use of its virtual sensor data in for the computation of DLI in a virtual environment applications including the control of illumination in a greenhouse (e.g., paragraph [0125]).  Adamson details DLI calculation in the context of growing crops in a greenhouse (e.g., paragraph [0019]; Fig. 1, light controller 140, computer-readable storage 150).  It would have been 
DEPENDENT CLAIM 10.
Regarding Claim 10 and specifying a crop with known DLI requirements; and comparing the calculated DLI values with the known DLI requirements, Bongartz teaches ("[1289] The term daily light integral ( DLI) is used to describe the total quantity of light delivered to a crop over the course of an entire day. The DLI is reported as the number of moles (particles of light) per day. Knowing the quantity of light delivered throughout the day can be a useful measurement for estimating the effect of sunlight on plant growth. Many important plant growth responses, such as biomass accumulation, stem diameter, branching, root growth and flower number are closely correlated to DLI. DLI can be a tool for managing the light environment to optimize plant growth.", paragraph [1289], lines 1 to 9), but does not address specific crop requirements.  However, Adamson does provide specific examples: “This PAR level is factory or field calibrated to respond to the optimum light level for the crop in question. As an example, the PAR setting might be 200 uMols for lettuce, a low light level plant, and 500 uMols for tomatoes, which require more light", paragraph [0025], lines 1 to 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bongartz with consideration of specific DFI levels required by crops, 
DEPENDENT CLAIM 11.
Regarding Claim 11, Bongartz teaches comprising calculating supplemental electric lighting requirements for the specified crop based on the comparison  (e.g., "The sensor or sensors can also measure the light of the light fixtures. To this end, the light fixture radiation can be briefly modulated, for example, and so a measuring device can distinguish the artificial light from the natural light. This can ensure that the light output by the light fixture corresponds to the desired difference between the second light and the target light. If this is not the case, there is a corresponding correction (i.e., the intensity of the corresponding LED of the light fixture is adapted)", paragraph [0955]).
DEPENDENT CLAIM 12.
Regarding Claim 12, Bongartz teaches comprising growing the crop in the controlled environment while providing the supplemental electric lighting  ("In an outdoor farm or in a greenhouse, the plants are typically illuminated by the sunlight, wherein artificial lighting can be a supplementation in terms of the spectral composition or amount of light. The latter can be described by the daily light integral (DLI) describing the number of photosynthetically active photons delivered to a specific area over a 24 hour period. On the other hand, indoor farming is also possible without any natural light at all but artificial lighting only", paragraph [0127], lines 1 to 9).
DEPENDENT CLAIM 13.
Regarding Claim 13 and wherein the one or more parameters of the controlled environment include an orientation of the controlled environment and a design parameter of the controlled environment.  Bongartz teaches many design aspects of greenhouses (e.g., paragraph [0392]), but does not seem to discuss the orientation of the greenhouse.  However, Ashdown discusses design parameters of greenhouses (paragraph [0065)]) and further explains that "greenhouses [are generally] oriented along the east-west axis for alignment with the daily solar path", paragraph [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the design parameters of the controlled environment/greenhouse, including its orientation, as the alignment of the daily solar path would influence the amount of natural light received within the greenhouse.
DEPENDENT CLAIM 14.  [Withdrawn]
DEPENDENT CLAIM 15. [Withdrawn]
DEPENDENT CLAIM 16. [Withdrawn]
DEPENDENT CLAIM 17. [Withdrawn]
DEPENDENT CLAIM 20. 
Regarding Claim 20, Bongartz teaches one or more luminaires in the controlled environment (Fig. 1, Luminaire 110); and a controller that controls the luminaires (Fig. 1, Control Unit 130) to provide supplemental electric lighting to a crop that is grown in the controlled environment; wherein the supplemental electric lighting added to the calculated DLI values provides suitable photosynthetically active radiation for growth of a crop in the controlled environment (e.g., "The sensor or sensors can also measure the light of the light fixtures. To this end, the light fixture radiation can be briefly modulated, for example, and so a measuring device can distinguish the artificial light from the natural light. This can ensure that the light output by the light fixture corresponds to the desired difference between the second light and the target light. If this is not the case, there is a corresponding correction (i.e., the intensity of the corresponding LED of the light fixture is adapted)", paragraph [0955]).  Please also see the rejections of Claims 1 and 2.

Conclusion
Claim 1-4, 8-13 and 18-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.  The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/MARK I CROHN/Examiner, Art Unit 2857                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  MPEP 2106.04(a)(2)(III)  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same)...Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. [ID:(S2AP1)1030]
        2 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        3 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        4 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        5 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        6 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts (Mathematical Calculations).   MPEP 2106.04(a)(2)(I)(C); 2019 Guidance, 84 FR 50 at 52; October 2019 Update,  II(A)(iii);   A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. [ID:(S2AP1)1013]
        7 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]